Citation Nr: 1109579	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for mechanical low back syndrome with an initial 10 percent evaluation assigned, effective April 1, 2006.  

In February 2009 and August 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low back disability has been manifested forward flexion limited to no more than 80 degrees and a combined range of motion of no less than 190 degrees.  It has not been productive of any incapacitating episodes within the past 12 months.  Ankylosis of the thoracolumbar spine is not shown.  

2.  Neurological manifestations, including radiculopathy associated with the service-connected low back disability, have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for mechanical low back syndrome was granted in the May 2006 rating decision on appeal.  An initial 10 percent evaluation was assigned, effective April 1, 2006.  The Veteran contends that a higher initial rating is warranted as he experiences constant low back pain that requires frequent adjustments by his family physician. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's lumbar spine condition is currently rated under the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, the record does not indicate the presence of any degenerative disc disease or other lumbar disc involvement associated with the Veteran's service-connected back disability, and the criteria for rating intervertebral syndrome are not applicable to the claim.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

With respect to limitation of motion, the Veteran's lumbosacral strain has most nearly approximated the criteria associated with the currently assigned 10 percent disability rating.  Forward flexion was most limited during the February 2008 and June 2010 VA examinations when it was measured to 80 degrees.  The Veteran's most limited combined range of motion of the lumbar spine was demonstrated at the March 2006 VA examination when it was measured to 190 degrees.  Forward flexion limited to 80 degrees and a combined range of motion of 190 degrees are contemplated by a 10 percent rating under Diagnostic Codes 5235-5243.  In addition, the Veteran has manifested a normal gait throughout the claims period and there are no findings of an abnormal spinal contour.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the VA physicians who examined the Veteran during the claims period determined that there was no additional loss of motion following repetitive testing and there have been no findings of lack of endurance, weakness, incoordination, or instability.  The June 2010 VA examiner also found that the Veteran did not manifest any functional limitations due to his back disability, nor did his back pain interfere with the activities of daily living.   The Board has also reviewed the Veteran's treatment records from Pensacola Naval Hospital, but these records only show intermittent complaints of low back pain with treatment by back manipulation.  Therefore, with consideration of all pertinent functional factors, the Veteran's impairment of the lumbar spine has most nearly approximated the criteria associated with the currently assigned 10 percent evaluation throughout the claims period, and a rating higher than 10 percent based upon limitation of motion is therefore not warranted.  

Separate ratings are also possible for neurological impairment associated with spinal disabilities.  However, the objective medical evidence does not establish the presence of a neurological deficit stemming from the Veteran's mechanical low back syndrome.  The Veteran has consistently denied experiencing any radiating symptoms from his low back pain aside from one complaint of left leg numbness at the Pensacola VA Medical Center (VAMC) in September 2009.  The Veteran was unable to identify the specific area affected, and the numbness and tingling were characterized as intermittent.  There is also no objective evidence of radiculopathy, and the Veteran denied experiencing any radicular symptoms at VA examinations conducted in March 2006, February 2008, and June 2010.  Straight leg raising throughout the claims period has been negative, and neurological examinations have been consistently negative for evidence of nerve impairment or involvement.  

In an April 2008 statement, the Veteran reported experiencing bladder problems associated with his low back disability.  VAMC records indicate that the Veteran initially complained of urinary incontinence and frequency in April 2008 and was diagnosed with probable prostatitis.  His symptoms were treated with alpha blockers and were noted to have improved during June 2008 and March 2009 VAMC visits.  The Veteran consistently denied experiencing any bladder or urinary symptoms during his VA examinations of his lumbar spine, and the June 2010 VA examiner specifically noted that the Veteran had no urinary incontinence.  Additionally, none of the Veteran's physicians have identified a link between his back problems and urinary symptoms.

While the Veteran has made isolated complaints of urinary symptoms and left leg numbness, the record is negative for medical findings of radiculopathy or other neurological impairment.  The Board finds that the objective physical evidence is more probative than the Veteran's subjective complaints.  As there is no objective evidence of neurological impairment associated with the service-connected lumbar spine disability, including urinary symptoms, the Board finds that a separate rating for neurological impairment is not warranted in this case.  

An increased schedular rating is not warranted for the Veteran's mechanical low back syndrome at anytime during the claims period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's low back condition is manifested by symptoms such as pain and reduced motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether there is any other basis for granting a higher rating in this case, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected back disability.  He is not in receipt of Social Security disability benefits, and has continued to work full-time as a Department of Defense police officer throughout the claims period.  There is no medical evidence that the Veteran's back condition has interfered with his employment, and the Veteran has not stated that he is unable to perform his duties due to the service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected back condition.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim.  There is no indication that his service-connected lumbar spine disability has worsened since the date of the most recent examination.  Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also finds that VA has complied with the February 2009 and August 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, VA obtained the most recent records of treatment from the Pensacola Naval Hospital and Pensacola VAMC.  The Veteran was also provided a VA examination to determine the current severity of his low back disability.  The case was then readjudicated in a December 2010 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

An initial rating in excess of 10 percent for a low back disability is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


